Citation Nr: 0014917	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-41 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for chronic low back 
strain.

4.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1970.

This matter previously came to the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 1992 rating decision 
of the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) which denied the veteran's claims of 
service connection for a left foot and ankle disorder and 
chronic low back strain.  A December 1993 rating decision 
confirmed and continued the prior denials.  In March 1996, 
the veteran provided testimony at a personal hearing before 
the undersigned Member of the Board at the RO.

In November 1996, the Board remanded this case to the RO for 
additional evidentiary development.  Following compliance, 
the RO confirmed and continued the denial of the benefits 
sought in January 1999 and June 1999 supplemental statements 
of the case.

During the pendency of the appeal, the veteran also filed a 
claim for a disability rating in excess of 10 percent for 
PTSD.  The RO initially denied entitlement to the benefit 
sought in a March 1999 rating decision.  However, following 
the receipt of additional evidence, the veteran was granted 
an increased rating to 30 percent in a May 1999 rating 
decision.  The veteran filed a timely notice of disagreement, 
and was issued a statement of the case in June 1999.  In lieu 
of a VA Form 9, a July 1999 VA Form 646, Statement of 
Accredited Representative in Appealed Case, was accepted as 
the veteran's substantive appeal as to this issue.  However, 
the RO determined that the issue was not ready for 
certification to the Board and had to be further developed 
prior to appellate disposition.  As such, his PTSD claim was 
not included on the July 1999 VA Form 8, Certification of 
Appeal.

The veteran's PTSD claim will be further discussed in the 
'REMAND' appended to the end of this decision.


FINDINGS OF FACT

1.  Bilateral pes planus was noted on the veteran's 
enlistment examination.

2.  The veteran was treated on occasion for left foot/ankle 
pain during military service, often in conjunction with 
bilateral pes planus.

3.  Although the veteran's service medical records reflect a 
diagnosis of chronic lumbosacral sprain, he was last treated 
for the disorder in January 1967 (some 3 years before 
military discharge).

4.  There was no mention of the presence of a left foot, left 
ankle or low back injury (including fracture) during the 
veteran's period of active duty service.

5.  There is no objective medical evidence showing that the 
veteran's pes planus underwent a permanent increase in 
severity or created superimposed left foot, left ankle and/or 
low back disorders during military service.

6.  The veteran has sustained several intercurrent left lower 
extremity and spinal injuries since military discharge.

7.  A nexus between the veteran's period of active duty 
service and his current left foot, left ankle and low back 
disorders has not been demonstrated by competent medical 
evidence.



CONCLUSION OF LAW

The claims of entitlement to service connection for left foot 
disorder, left ankle disorder and chronic low back strain are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record included the veteran's service medical 
records, which show that he reported having broken his right 
ankle at the age of 17 on a February 1966 Report of Medical 
History for enlistment examination purposes.  It was remarked 
that the veteran had no complaints as to the right ankle at 
that time.  The accompanying Report of Medical Examination 
shows that he had a normal clinical evaluation of the feet 
and spine, save bilateral, asymptomatic, third degree pes 
planus.  The veteran entered military service on March 11, 
1966.  On March 21, 1966, he was seen with complaints of left 
foot pain and was noted to have marked, bilateral pes vago 
[sic] planus.  The veteran stated that he had this pain prior 
to coming into the military, and had seen a doctor for this 
many years prior.  An April 1966 clinical record reflects 
continued complaints of left ankle pain.  In September 1966, 
the veteran was seen with complaints of a sore back whenever 
he bends down and right ankle pain.  He was thereafter 
treated on occasion for back pain in October and December of 
1966.  An undated treatment record shows that the veteran was 
seen in the Orthopedic Clinic for purposes of a consultation 
examination.  At that time, he reported no history of acute 
trauma.  He had not radiation or paresthesias.  Rather his 
pain was noted to be slightly to the left and in the mid-line 
at the L5-S1 level.  Examination of the veteran revealed a 
finding of chronic lumbosacral sprain.  He was order to go to 
physical therapy, given medication, told to use local heat 
and report back in 6 weeks.  A January 27, 1967 clinical 
record indicated that the veteran was attending physical 
therapy and that his symptoms had abated but continued to be 
present.  In August 1968, the veteran was seen with 
complaints of pain over the left calf after running.  In 
October 1968, the veteran was again seen in the Orthopedic 
Clinic with complaints of a life-long difficulty with flat 
fleet.  On this occasion, he complained of a one-month of 
pain in the distal left fibula with increased pain on 
excessive activity.  Physical examination revealed that he 
had full range of motion of both ankles.  He had 10 degrees 
of heel valgus, flattened longitudinal arch, as well as point 
tenderness over the distal one-third of the fibula.  The 
orthopedic examiner did not know why the veteran was having 
pain, but felt that he should be followed.  The veteran was 
placed on a limited profile, and ordered to return in one 
month.  On follow-up examination in November 1968, the 
veteran was seen with continued complaints of pain and 
tenderness over the fibula.  His profile was continued.  In 
February 1969, the veteran was noted to have pronation of the 
left ankle with some limitation of motion, medially-
laterally.  The veteran had a normal clinical evaluation of 
the feet and spine on separation examination in March 1970.

Treatment records developed by B. Song, MD between April 1981 
and May 1993 show treatment on occasion for recurrent gout of 
the left foot since April 1981.  A December 1989 treatment 
record noted that the veteran has a congenital defect of the 
left foot with pain, as well as two herniated discs in the 
low back for which he was scheduled for an operation.

Clinical records obtained from the Alliance Chiropractic 
Center show that the veteran was treated for mid and lower 
back pain on occasion in October and November of 1989.

Treatment record developed by Max H. Matos, MD between 
November 1989 and May 1993 show that the veteran was first 
seen with complaints of left ankle and low back pain in 
November 1989.  At that time, the veteran reported having 
felt a spasm in his lower back while playing ping-pong in 
1976 for which he received treatment by his general 
practitioner with one trigger point injection.  He recovered 
with no pain after two weeks.  Additionally, the veteran 
reported that two years later, at work, the heel of his shoe 
got stuck and he injured his left foot and ankle.  He was 
treated by an orthopedist.  X-rays of the left foot and ankle 
taken at that time showed a bony deformity in the left foot.  
The left foot was splinted.  The veteran denied any other 
injury in the affected areas.  Physical examination of the 
veteran revealed diagnoses of chronic lumbosacral strain and 
left ankle sprain.  CAT scans of the left ankle and low back 
taken at the San Gabriel Diagnostic Center in December 1989, 
at the behest of Dr. Matos, revealed multiple protruded 
lumbar discs and calcaneal navicular and talocalcaneal 
coalition, as well as subtalar arthritis, of the left ankle.

On VA examination in July 1992, the veteran reported a left 
foot and ankle pain, and to a lesser extent right foot and 
ankle pain, since boot camp.  He stated that over the course 
of years, the ankles have had increasing pain, especially on 
the left.  He further stated that about two years prior, he 
turned over in bed, developed a problem with his back and had 
pain radiating down the left leg.  Physical examination of 
the veteran revealed a history of a bony problem in the left 
foot and ankle area, as well as a history of intermittent and 
chronic pain in the entire back.  X-rays of the ankles and 
feet revealed evidence of old united fractures of the right 
ankle and left lower leg (fibula), as well as bilateral 
hallux valgus.

In March 1996, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.  The veteran essentially contended that his 
present left foot, left ankle and low back disorders were 
incurred in or aggravated by his military service.  He also 
alleged that the service medical records and post-service 
treatment record developed for appellate review were 
incomplete.  Specifically, he indicated that he was treated 
during service for a left ankle disorder at the medical 
facility at the Quantico Marine Base.  He also recalled 
treatment at the Naval medical facilities in Long Beach 
California and Pensacola, Florida.  In addition, the veteran 
testified that he may have had a physical examination in June 
or July 1970 in connection with his employment at the Xerox 
Corporation (hereinafter Xerox).  He also stated that he had 
been awarded workers' compensation benefits from the State 
Board in West Covina, California in 1993 as a result of a 
back disability and that he was treated for such disability 
at the VA Medical Center in Loma Linda, California (VAMC-Loma 
Linda).  The veteran further indicated that he sustained 
injuries to his back in a 1994 motor vehicle accident. In 
connection with a civil suit arising out of that accident, 
the veteran stated that he was referred to a Dr. Brago by his 
attorney.

The Board remanded this case for additional evidentiary 
development in November 1996.

In February 1997, the National Personnel Records Center 
(NPRC) indicated that it had not additional records 
pertaining to the veteran.  In March 1997, the medical 
facility at Quantico Marine Base indicated that it had 
forwarded VA request for information to NPRC.  An undated VA 
Form 119, Report of Contact, indicates that the RO contacted 
a Senior Human Resources Representative at Xerox.  It was 
noted that the California or Irvine office relocated to 
Dallas, and only keeps records for the prior 7 years.  In 
April 1997, the Chief Hospital Corpsman at Pensacola Naval 
Hospital indicated that no inpatient or outpatient medical 
records were found concerning the veteran.  In May 1997, the 
NPRC provided VA with an abstract of the veteran's military 
service.  Significantly, these records show that the veteran 
was never stationed at Quantico Marine Base.

Treatment records developed by VAMC-Loma Linda in 1993 show 
treatment on occasion for degenerative joint disease and 
morbid obesity.  In August 1997, NPRC again indicated that it 
had no additional treatment records pertaining to the 
veteran.  A September 1997 VA letter informed the veteran 
that the RO had been unable to obtain treatment records from 
Dr. Barag and Xerox.  Later that month, the veteran indicated 
that Dr. Barag had already sent in medical records.

In August 1998, the veteran clarified that the treatment 
records from Dr. Barag and Xerox were unavailable.  In 
addition, he remarked that Dr. Barag's records would have no 
bearing on this case as they involved unrelated problems.  In 
addition, he noted that his workers' compensation records 
were no longer available.  He further stated that he did not 
seek any treatment for his ankle or back until 10 or 11 years 
after military discharge.  In this regard, he noted that it 
was not until 1980/81 when he caught his shoe heel on a 
manhole cover while working for CalComp that he went to see 
Dr. Sakai (again no records) who informed him of the 
disabilities relating to his left foot and ankle.

VA clinical records developed in 1998 show treatment for left 
ankle pain in October 1998.
Analysis

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims which are plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  
Congenital or developmental defects may not be service- 
connected because they are not considered "injuries" under VA 
law and regulations.  38 C.F.R. § 3.303(c) (1999). However, 
congenital or development defects may be service-connectable 
where a superimposed injury occurs during, or as a result of, 
active service.  VAOPGCPREC 82-90 (July 18, 1990).

The Court, in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991), 
specifically indicated that the question to be answered is 
whether the preexisting condition increased in severity.  It 
is not sufficient to indicate that there was a temporary 
worsening of the symptoms.  See also Crowe v. Brown, 7 Vet. 
App. 238 (1994).

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)). 

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence of 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 9, 16 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. 
App. 188 (1999), to the extent that the decision might be 
read as establishing by holding or implying in dicta that 
once a combat veteran has established 'service connection' 
under 1154(b), his claim may only be denied if the evidence 
to the contrary rises to the level of "clear and 
convincing" evidence).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that well grounded claims for service 
connection for left foot disorder, left ankle disorder and 
chronic low back strain have not been presented.

As a preliminary matter, the Board observes that in its 
adjudication of the veteran's original claim for service 
connection for PTSD, the RO essentially conceded that the 
veteran engaged in combat with the enemy during his service 
in the Republic of Vietnam during the Vietnam era.  See June 
1994 Rating Decision.  Accordingly, the Board's discussion 
includes a section 1154 analysis.

In the instant case, the veteran was clearly treated for 
episodic left foot and left ankle and chronic low back pain 
during his period of active duty service.  Moreover, the 
evidence of record shows that he currently manifests chronic 
left ankle/foot and low back disorders.  As such, for the 
limited purpose of this well groundedness determination, the 
Board finds that the veteran has satisfied the first and 
third elements of Caluza, supra.

Nonetheless, the Board finds that the second element of 
Caluza has not been satisfied; a nexus between the veteran's 
current left ankle/foot and low back disorders and military 
service has not been demonstrated by competent medical 
evidence.  Although the veteran's service medical records 
reflect a diagnosis of chronic lumbosacral sprain, he was 
last treated for the disorder in January 1967 (some 3 years 
before military discharge).  Isolated findings of back 
problems and even a diagnosis including the word chronic do 
not establish chronicity in service.  See 38 C.F.R. § 3.303 
(1999).  In addition, there is no evidence of left foot, left 
ankle and/or low back injury during the veteran's military 
service.  The Board cognizant of the fact that the veteran 
was treated on occasion for left foot/ankle pain in 
conjunction with his preexisting bilateral pes planus.  
However, the veteran has submitted any medical opinions which 
suggest that his bilateral pes planus, which as described by 
Dr. Song as being congenital in origin, resulted in 
superimposed left foot and left ankle disorders during 
military service.

Furthermore, the veteran's post-service medical records do 
not evidence such continuity of symptomatology for any of his 
claimed disorders such as to find that service connection is 
warranted.  The veteran has indicated, and the post-service 
evidence of record confirms, that he first sought treatment 
for a left ankle/foot disorder after an on-the-job injury in 
1981, some 10 or 11 years after military service.  Moreover, 
the evidence of record reflects several intercurrent spinal 
traumas since military discharge, to include injury while 
playing ping-pong in 1975/76, an on-the-job left ankle/foot 
injury in 1978/79 and a 1994 motor vehicle accident.

In sum, the Board again notes that this wartime veteran's 
present statements and testimony do not satisfy the medical 
nexus requirement in service connection cases.  See Kessel, 
supra.  Indeed, lay parties are not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education and training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Grottveit 
v. Brown, 5 Vet. App 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for left foot 
disorder, left ankle disorder and chronic low back strain, as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991).  The claims, 
therefore, must be denied.  Since the veteran has failed to 
present well grounded claims for service connection for left 
foot disorder, left ankle disorder and chronic low back 
strain, VA has no duty to assist him in the development of 
facts pertaining to these claims.

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded. See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

The claims for service connection for left foot disorder, 
left ankle disorder and chronic low back strain are denied as 
not well grounded.


REMAND

As indicated above, a July 1999 VA Form 646 was accepted, in 
lieu of a VA 
Form 9, as to the veteran's claim of entitlement to an 
increased rating for PTSD.

Significantly, however, there is a handwritten note on said 
VA Form 646, apparently written by an individual at the RO, 
which indicates:

"7-19-99: On review and per discussion 
with 
Ms. Bennett, the remanded issues are 
ready for certification back to BVA and 
this newly appealed issue is not ready 
for [certification], but can be worked 
without full claims folder."

While the Board does not doubt that the RO has been or 
currently is developing this claim for appellate disposition, 
it is noted that certification is used for administrative 
purposes and does not serve to either confer or deny the 
Board of jurisdiction over an issue.  38 C.F.R. § 19.35 
(1999).  In addition, the Court has held that upon receipt of 
VA Form 9 or its equivalent, the Board "is required to 
address all issues which are reasonably raised from a liberal 
reading of an appellant's substantive appeal."  Godfrey v. 
Brown, 7 Vet. App. 398, 410 (1995) (emphasis added) 
(citations omitted).  Therefore, the Board has a concomitant 
duty to address the veteran's PTSD claim even though it has 
not yet been certified for appellate disposition.

Insofar as additional evidentiary and procedural development 
of the veteran's PTSD claim is required, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following:

To the extent that it has not already 
done so, the RO should develop for 
appellate review the veteran's claim of 
entitlement to a disability rating in 
excess of 30 percent for PTSD.  In this 
regard, the RO should review the various 
arguments and contentions submitted by or 
on behalf of the veteran since the 
issuance of the June 1999 statement of 
the case.  Further evidentiary/medical 
development deemed appropriate to the 
appellate processing of this claim should 
be undertaken and the claim should be re-
adjudicated.

The sole purpose of this remand is to comply with the holding 
of the Court in Godfrey, supra.  This matter should be 
returned to the Board for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



